DETAILED ACTION
Claim Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s amendment/Comment
2.	Claim 1-5, 7-12 and 14 are allowed.

3.     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jihan Joo on 26 May, 2022. 

In the claims:Claim 5. (Currently Amended) A driver profile-based vehicle theft detection method comprising: 
modeling a basic driver profile by performing supervised learning on the basis of basic driving data collected while a basic driver is driving; and performing unsupervised learning of first driving data collected while a current driver is driving, using a model derived through the supervised learning, so as to determine whether the current driver corresponds to the basic driver[[.]] ,  
wherein the determining whether the current driver corresponds to the basic driver comprises: 
modeling the first driving data by using the model, and deriving second driving data by performing reverse modeling on a result of the modeling; and
determining whether the current driver corresponds to the basic driver on the basis of a difference between the first driving data and the second driving data.

Claim 6. (Cancelled).

Claim 11. (Currently Amended) A driver profile-based vehicle theft detection device comprising: 
a supervised-learning modeling unit configured to model a basic driver profile by performing supervised learning on the basis of basic driving data collected while a basic driver is driving; and an abnormal driving determination unit configured to determine whether a current driver corresponds to the basic driver by performing unsupervised learning of first driving data collected while the current driver is driving, using a model generated by the supervised-learning modeling unit[[.]] ,
wherein the abnormal driving determination unit is further configured to:
model the first driving data by using the model;
derive second driving data by performing reverse modeling on a result of the modeling; and
determine that the current driver differs from the basic driver if a difference between the first driving data and the second driving data is larger than or equal to a threshold value.

Claim 13. Cancelled.

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of unsupervised learning-based detection method using supervised learned model.  The device detects a case in which a stolen vehicle is driven, and thus possible to detect whether driving of a stolen vehicle occurs without learning about a driver who has stolen a vehicle. The basic driver immediately identifies driving of a stolen vehicle in real time, and quickly responds.  The method involves generating the first multiple matrix data on the basis of driving data.  The encoding information is generated by encoding the first multiple matrix data using a convolutional neural network.  A time series feature of the encoding information is modeled by using a long short-term memory (LSTM) network, so as to derive a correlation between variables according to a time series.  A second multiple matrix data is re-implemented through deconvolution calculation of the correlation between the variables according to the time series.  The determination is made whether the driving data corresponds to a pre-supervised learned driver profile, on the basis of a difference between the first multiple matrix data and the second multiple matrix data.  The determining whether the current driver corresponds to the basic driver may include: modeling the first driving data using the model, and deriving second driving data by performing reverse modeling on a result of the modeling; and determining whether the current driver corresponds to the basic driver on the basis of a difference between the first driving data and the second driving data.  The deriving of the second driving data by performing the reverse modeling may include: generating encoding information by encoding the first driving data using a convolutional neural network; modeling a time series feature of the encoding information by using a long short-term memory (LSTM) network, so as to derive a correlation between variables according to a time series; and re-implementing the second driving data through a deconvolution calculation of the correlation between the variables according to the time series.  Moreover, the related art indicates that this particular device and method is novel and has not been published or patented by other entities.  This along with the rest of the claimed limitations is not shown by the related art.
	Consider claim 1, the best reference found during the process of examination,Whitmire (US 20210088784 A1), discloses a gaze tracking system for use by the driver of a vehicle includes an opaque frame circumferentially enclosing a transparent field of view of the driver, light emitting diodes coupled to the opaque frame for emitting infrared light onto various regions of the driver's eye gazing through the transparent field of view, and diodes for sensing intensity of infrared light reflected off of various regions of the driver's eye.
Consider claim 1, another best reference found during the process of examination,Kwon (US 20200218979 A1), discloses a deep neural network (DNN) is trained—using image data alone—to accurately predict distances to objects, obstacles, and/or a detected free-space boundary. The DNN may be trained with ground truth data that is generated using sensor data representative of motion of an ego-vehicle and/or sensor data from any number of depth predicting sensors—such as, without limitation, RADAR sensors, LIDAR sensors, and/or SONAR sensors. The DNN may be trained using two or more loss functions each corresponding to a particular portion of the environment that depth is predicted for, such that—in deployment—more accurate depth estimates for objects, obstacles, and/or the detected free-space boundary are computed by the DNN. In some embodiments, a sampling algorithm may be used to sample depth values corresponding to an input resolution of the DNN from a predicted depth map of the DNN at an output resolution of the DNN.
Claims 5 and 11 recite features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, claims 5 and 11 are patentable over related arts.  Claims 2-4, 7-10, 12 and 14 depend from claims 1, 5 and 11, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  

Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
  
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADESELASSIE GIRMA whose telephone number is (571)270-5886.  The examiner can normally be reached on M-F 8:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 270-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689